355 F.2d 928
Charles Edwin ANDERSON, Appellant,v.UNITED STATES of America, Appellee.
No. 22449.
United States Court of Appeals Fifth Circuit.
Feb. 17, 1966.

Appeal from the United States District Court for the Western District of Texas; Homer Thornberry, Judge.
Sterling B. McCall, Jr., Houston, Tex., for appellant.
Andrew L. Jefferson, Jr., Asst. U.S. Atty., San Antonio, Tex., Ernest Morgan, U.S. Atty. Western District of Texas, for appellee.
Before TUTTLE, Chief Judge, and JONES and WATERMAN,1 Circuit judges.
PER CURIAM.


1
The principal question presented on this appeal is the admissibility of certain evidence taken from the appellant's automobile.  On this issue the case of Garcia v. United States, 5th Cir. 1963, 315 F.2d 133, is controlling and the issue is resolved against the appellant's contention.  We find no merit in the other questions raised by the appellant.  The judgment of the district court is


2
Affirmed.



1
 Of the Second Circuit, sitting by designation